DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 11/30/21 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-7, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al (USPGPub 2021/0217716).
Claim 1:  Wu teaches (Fig. 6A) a semiconductor device comprising: a first semiconductor structure including a memory array (940) [0054]; a second semiconductor structure (840) spaced apart from the first 5semiconductor structure, the second semiconductor structure including a first transistor [0030]; a first insulating layer (974) [0060] between the first semiconductor structure and the second semiconductor structure; a second insulating layer (874) [0036] between the second semiconductor _ostructure and the first insulating layer; a first bonding pad (98) electrically connected to the memory array, the first bonding pad being located in the first insulating layer; and a second bonding pad (88) electrically connected to the first transistor, the second bonding pad being located in the second insulating layer, wherein the first bonding pad and the second bonding pad are in contact with each other (Fig. 6A), wherein at least one sidewall of sidewalls of the first bonding pad and the second bonding pad includes a curved part (curved cross section) [0037, 0062].  
Claim 202:  Wu teaches (Fig. 6A) at least one sidewall of the first bonding pad and the second bonding pad further includes a flat part (vertical direction).  
Claim 3:  Wu teaches (Fig. 6A) the flat part 43PA4268-0 includes a first flat part (top portion of pad in the vertical direction) and a second flat part (bottom portion of pad in the vertical direction), wherein the curved part (middle portion of the pad) is located between the first and second flat parts [0037, 0062].    The claim broadly claims a first part and second part and therefore they can be any section of the pad.  In addition the 
Claim 54:  Wu teaches (Fig. 2E) at least one of the first bonding pad and the second bonding pad includes a first part and a second part each having a flat sidewall, wherein a width of the first part is greater than a width of the second part (between 98G).  
Claim 5:  Wu teaches the at least one of the first bonding pad and the second bonding pad further includes a third part (middle section) between the first part and the second part, wherein the third part has a curved sidewall (curved cross section) [0037, 0062].    
Claim 6:  Wu teaches (Fig. 6A) [0073] the memory array includes: a stack structure including insulating patterns and conductive patterns; and 20a channel structure penetrating the stack structure.  
Claim 7:  Wu teaches (Fig. 6A) the first semiconductor structure further includes a bit line electrically connected to the channel structure, wherein the bit line (978) is in contact with the first bonding pad.  It is noted that the claim does not specific physical or electrical contact with the first bonding pad and the proximity of the contact.
Claim 10:  Wu teaches (Fig. 6A) a semiconductor device comprising: 10a first semiconductor structure (940) including a stack structure (920), a channel structure penetrating the stack structure [0054], and a bit line (978) electrically connected to the channel structure; a second semiconductor structure (840) spaced apart from the first semiconductor structure, the second semiconductor structure including a izfirst transistor [0030]; a first insulating layer (974) between the first semiconductor structure and the 
Claim 11:  Wu teaches (Fig. 6A) sidewalls of the first part and the second part are flat (vertical direction).   
Claim 012:  Wu teaches (Fig. 2E) a width of the first part is greater than a width of the second part (between 98G).  
13. The semiconductor device of claim 10, wherein the sidewall of the third part includes a first curved part and a second curved part, wherein a curvature center of the first curved part is located at the inside of the first bonding pad, wherein a curvature center of the second curved part is located at the outside of the first bonding pad.  
Claim 2014:  Wu teaches (Fig. 6A) a sidewall of the second bonding pad is curved (curved cross-section) [0037, 0062].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (USPGPub 2021/0217716), as applied to claim 7 above, and further in view of (US PGPub 2008/009374).
Regarding claim 8, as described above, Wu substantially read on the invention as claimed, except Wu does not teach width of a bottom surface of the first bonding pad is equal to a width of the bit line.  Kim teaches width of a bottom surface of the first bonding pad is equal to a width of the bit line to reduce alignment issues [0005-0006, 0050].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Wu to have had a bottom surface of the first bonding pad is equal to a width of the bit line to reduce alignment issues [0005-0006, 0050] as taught by Kim.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (USPGPub 2021/0217716), as applied to claims 1-2 above, and further in view of Kwon (US PGPub 2016/0042803).
Regarding claim 8, as described above, Wu substantially read on the invention as claimed, except Wu does not teach the first transistor is a transistor constituting a page buffer.  Kwon teaches the common use of page buffer transistors connected to bit .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US PGPub 2021/0296284).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SARAH K SALERNO/Primary Examiner, Art Unit 2814